EXHIBIT Suite 2eachtree St. Atlanta GA 30309-4530 t f www.KilpatrickStockton.com November 14, 2008 United Community Bank, Inc. 63 Highway 515 Blairsville, Georgia 30512 Ladies and Gentlemen: We have acted as counsel to United Community Bank, Inc., a Georgia corporation (the”Company”), in connection with the issuance of up to 648,350 shares (the “Shares”) of common stock, $1.00 par value per share (“Common Stock”), of the Company registered pursuant to its registration statement on Form S-3 (File No. 333-) (the”Registration Statement”) filed by the Company with the Securities and Exchange
